Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The application has been amended as follows: 
Claim 15. A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium comprises computer-executable instructions executed by at least one processor, and when the computer-executable instructions are executed by the at least one processor, the at least one processor performs the following operations: determining a proportion of each primary light corresponding to a pixel to be displayed in a current frame display picture, and determining a picture type of the current frame display picture; determining a target refresh rate according to the picture type; determining a proportion correction value corresponding to each primary light, and determining a correction parameter corresponding to each primary light according to the target refresh rate; and correcting the proportion correction value of each primary light according to the correction parameter of each primary light to obtain the target proportion correction value, and determining a target proportion correction value of each primary light according to the target refresh rate, determining a target proportion of each primary light according to the target proportion correction value and a value of the proportion to adjust the white balance of the pixel to be displayed

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1, 3-9, 11-15 and 17-20 are allowed 
4.	Independent claims 1, 9 and 15 claim a method for adjusting a white balance of a pixel. The method includes the following operations: determining a proportion of each primary light corresponding to a pixel to be displayed in a current frame display picture, and determining a picture type of the current frame display picture; determining a target refresh rate according to the picture type, and determining a target proportion correction value of each primary light according to the target refresh rate, determining a target proportion of each primary light according to the target proportion correction value and a value of the proportion to adjust the white balance of the pixel to be displayed, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Wei Chinese published patent (CN110164356A) herein “Wei” and Guangxing Chinese published patent (CN110164356A) herein “Guangxing”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 11: “1. A method for adjusting a white balance of a pixel, comprising the following operations: determining a proportion of each primary light corresponding to a pixel to be displayed in a current frame display picture, and determining a picture type of the current frame display picture; determining a target refresh rate according to the picture type; [[and]] determining a proportion correction value corresponding to each primary light, and determining a correction parameter corresponding to each primary light according to the target refresh rate; and correcting the proportion correction value of each primary light according to the correction parameter of each primary light to obtain the target proportion correction value, and determining a target proportion of each primary light according to the target proportion correction value and a value of the proportion to adjust the white balance of the pixel to be displayed”.
In regards to claims 1, 9 and 15 the representative prior art is Wei and Guangxing. Wei discloses control circuits and compensation method that data are shown, wherein compensation method includes: to obtain the display data of current picture; Obtain the display state of current picture; According to the display status adjustment picture refreshing rate of the current picture; The yield value of the first offset data is generated according to the picture refreshing rate; In conjunction with the yield value of the first offset data and first offset data, the second offset data is obtained; By second offset data in conjunction with the display data of the current picture after, by the picture refreshing rate export to display equipment. Wei further discloses the invention can save energy consumption, while can guarantee the display effect of display panel

Guangxing discloses a white balance method and device of liquid crystal display panel, and this method comprises the following steps; Time schedule controller receives video source signal, and the refreshing frequency of the video source signal is determined according to the video source signal; Time schedule controller white balance data driving table according to corresponding to obtaining the refreshing frequency, white balance data driving table is different corresponding to different refreshing frequencies; Time schedule controller drives table to carry out white balance processing to liquid crystal display panel according to the white balance data of the acquisition, can be according to the change of the refreshing frequency of liquid crystal display device, the white balance data table of adjust automatically liquid crystal display panel, ensure that liquid crystal display device is respectively provided with high-quality display effect under different refreshing frequencies.

In regards to claims 1, 9 and 15 Wei and Guangxing, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “determining a proportion correction value corresponding to each primary light, and determining a correction parameter corresponding to each primary light according to the target refresh rate; and correcting the proportion correction value of each primary light according to the correction parameter of each primary light to obtain the target proportion correction value,” of the claimed invention.  Claims 3-8; 11-14; and 17-20 depend from claim 1, 9 and 15 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694